DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     COURTNAY MONTGOMERY,
                           Appellant,

                                    v.

               GUARDIANSHIP OF MARY MONTGOMERY,
                            Appellee.

                              No. 4D17-1369

                          [November 9, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Rosemarie     Scher,    Judge;    L.T.   Case     No.
2016GA000001XXXXNB.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for appellant.

   Philip M. Burlington and Andrew A. Harris of Burlington &
Rockenbach, P.A., West Palm Beach, Edward Downey and R. Lee McElroy,
IV of Downey McElroy, P.A., Palm Beach Gardens, Mitchell I. Kitroser,
Kathryn Lewis Perrin and Preston Mighdoll of Kitroser & Associates, North
Palm Beach, and Joseph John Farina and Duane Pinnock of Boyes, Farina
& Matwiczyk, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.